                                                                                                             J S -6
                          1
                          2
                          3
                          4
                          5
                          6
                          7
                          8
                          9                           UNITED STATES DISTRICT COURT
                          10                         CENTRAL DISTRICT OF CALIFORNIA
                          11
                                REYNA E. VASQUEZ, an                          Case No. CV 17-9266-GW(KSx)
B AKER & H OSTETLER LLP




                          12    individual,
   A TTORNEYS AT L A W




                                                                              [Hon. George H. Wu, Crtm. 9D]
      L OS A NGELES




                          13                 Plaintiff,
                                                                              ORDER ON STIPULATION FOR
                          14          v.                                      DISMISSAL WITH PREJUDICE
                          15    HOST INTERNATIONAL, INC. dba                  Action Filed: October 25, 2017
                                HMS HOST, a Delaware corporation;             Trial Date: March 11, 2019
                          16    and DOES 1-10,
                          17                           Defendants.
                          18
                          19         The Court, having considered the Stipulation for Dismissal With Prejudice
                          20   (“Stipulation”) filed by the parties (“Parties”) to the above-captioned action
                          21   (“Action”) and for good cause appearing, HEREBY ORDERS that the Stipulation
                          22   is APPROVED. The Action is dismissed with prejudice effective as of the filing
                          23   date of this Order.
                          24         IT IS SO ORDERED.
                          25
                          26
                          27   Dated: October 3, 2018
                                                                        GEORGE H. WU, U.S. DISTRICT JUDGE
                          28

                                                                          -1-
                                                                     [PROPOSED] ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                                                      CASE NO. 2:17-cv-09266-GW (KSx)
